
	
		II
		110th CONGRESS
		1st Session
		S. 1469
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the closure of the Department of Defense
		  detention facility at Guantanamo Bay, Cuba, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Guantanamo Bay Detention Facility
			 Closure Act of 2007.
		2.Closure of
			 Guantanamo Bay Detention Facility and disposition of detainees
			(a)Closure of
			 facilityNot later than 120 days after the date of the enactment
			 of this Act, the President shall close the Department of Defense detention
			 facility at Guantanamo Bay Cuba.
			(b)Restriction on
			 use of funds
				(1)RestrictionExcept
			 as provided in paragraph (2), no amounts appropriated or otherwise made
			 available for fiscal year 2007 or fiscal year 2008 may be used for the
			 Guantanamo Bay detention facility or for detention at the Guantanamo Bay
			 detention facility of any foreign national who was detained at such facility on
			 or after March 31, 2007.
				(2)ExceptionsAmounts
			 appropriated or otherwise made available for fiscal year 2007 or fiscal year
			 2008 may be used for the following purposes related to the detention of foreign
			 nationals who were detained at the Guantanamo Bay detention facility on any
			 date between March 31, 2007 and the date of enactment:
					(A)Transfer to the
			 United States Disciplinary Barracks at Fort Leavenworth, Kansas, for purposes
			 of pretrial detention or detention during a trial or while serving a sentence,
			 of any such person who, not later than 120 days after the date of the enactment
			 of this Act, is charged with an offense under chapter 47A of title 10, United
			 States Code, as added by section 3 of the Military Commissions Act of 2006
			 (Public Law 109–366), or with a felony offense under title 18, United States
			 Code, or chapter 47 of title 10, United States Code (the Uniform Code of
			 Military Justice).
					(B)Continued
			 detention at the Guantanamo Bay detention facility for an additional 120-day
			 period, not to continue more than 240 days after the date of the enactment of
			 this Act, upon written certification by the Secretary of Defense to the
			 Chairmen and Ranking Members of the Committees on Armed Services of the Senate
			 and the House of Representatives that additional time is needed to complete the
			 investigation and preparation of charges, including a detailed factual
			 explanation of the specific reasons why the additional time is needed.
					(C)Transfer of any
			 such person to another country, provided that—
						(i)the
			 transfer complies with the Convention Relating to the Status of Refugees, done
			 at Geneva July 28, 1951, the United Nations Convention Against Torture and
			 Other Forms of Cruel, Inhuman or Degrading Treatment or Punishment, done at New
			 York December 10, 1984, and Federal law; and
						(ii)an
			 individual being so transferred who is asserting a well founded fear of
			 torture, abuse, or persecution has an opportunity to have the claim heard by
			 the Executive Office for Immigration Review, subject to the same judicial
			 review provided for in section 242(a)(4) of the Immigration and Nationality Act
			 (8 U.S.C. 1252(a)(4)).
						(c)Immigration
			 statusThe transfer of an individual under subsection (b)(2)(A)
			 shall not be considered an entry into the United States for purposes of
			 immigration status.
			(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out activities under this Act related to the
			 investigation, prosecution, and defense of cases and claims relating to foreign
			 nationals who were detained at the Guantanamo Bay detention facility on or
			 after March 31, 2007, and the transfer of such persons, including for the
			 reimbursement of costs incurred by local communities.
			
